Case 1:19-cv-00628-WES-PAS Document 15 Filed 07/31/20 Page 1 of 2 PageID #: 939




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 ROBERT E.,                         )
                                    )
           Plaintiff,               )
                                    )
      v.                            )           C.A. No. 19-628 WES
                                    )
 ANDREW M. SAUL,                    )
 Commissioner of the Social         )
 Security Administration,           )
                                    )
           Defendant.               )
 ___________________________________)

                                    ORDER


       On July 9, 2020, Magistrate Judge Patricia A. Sullivan filed

 a Report and Recommendation (“R. & R.”), ECF No. 14, recommending

 that the Court grant Plaintiff’s Motion to Reverse the Decision of

 the Commissioner, ECF No. 11, and deny Defendant’s Motion for an

 Order Affirming the Decision of the Commissioner, ECF No. 13.

 Specifically, Magistrate Judge Sullivan determined that the ALJ

 erred in relying on state agency expert opinions because those

 experts had not reviewed certain medical records.              R. & R. 2.

 Neither party has filed an objection to the R. & R.           After having

 carefully reviewed the relevant papers, the Court ACCEPTS the R.

 &   R. and ADOPTS     the recommendations and       reasoning set forth

 therein.
Case 1:19-cv-00628-WES-PAS Document 15 Filed 07/31/20 Page 2 of 2 PageID #: 940



       Accordingly, Plaintiff’s Motion to Reverse the Decision of

 the Commissioner, ECF No. 11, is GRANTED and Defendant’s Motion

 for an Order Affirming the Decision of the Commissioner, ECF No.

 13, is DENIED.     Final judgment shall enter in favor of Plaintiff,

 and this matter shall be remanded for further proceedings pursuant

 to 42 U.S.C. § 405(g).

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: July 31, 2020




                                      2
